Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					13-14 July  1824
				
				13 July— After I closed my Letter and just as we were sitting down to supper in came Mr John and to my great astonishment in a Hack—He tells me that one of our Horses gave out at Middletown and he was obliged to leave him there with the Coachman to take care of him as he would not be able to move for some days.—He looks remarkably well and is in high spirits—Miss Lewis continued very ill all day and the Dr. saw her again in the Eveng. He declares she is in no sort of danger and I was rejoiced to hear it as I had taken upon myself to give this assurance to her Sister who was perfectly miserable about her—She is another example of the miserable system of spoiling children by excessive indulgences which causes their own misery and that of every body that they have to do with—As I staid frequently in her chamber yesterday and to day she became a little ashamed of the violence she had displayed and took her medicines with more patience and they have acted powerfully enough to subdue her temper which in a great measure caused her fever—This Mr Barclay is a most singular genius who appears to me to be the model from which the celebrated comedy of the Menteur must have been taken—His great delight consists in making people laugh at his absurdity and extravagance which is of too low a cast to be listened to by modest women—He has resided some years in New Orleans and was formerly in the Army—I confess that to me he is not a pleasant man but we have a young Quaker Lady by the name of Randolph who is much like him both in manners and conversation—One of the Miss Strickers is a Sentimentalist of the highest grade blended with all the religious enthusiasm of the Methodist faith (if they have any) and scribbling poetry all day long or moping about with Youngs Night thoughts in her hand in all the luxury of woe. Imagine me the person chose as the favorite companion of this Il penserosa being in consequence of a fancied likeness to a BEAUTIFUL and lovely young creature in Annapolis and you who know the propensities of my nature will readily conceive the difficulty I have had to talk or to look as became the friend of such a romantic lass—Nothing in this wide world can be more highly contrasted than the Gentleman and Lady above described who in the hands of a good novelist would yield characters almost equal to Miss Burneys—I have not yet been curious enough to look at the Poetry but she has once or twice brought her Album into my chamber with a wish I think that I should beg to peruse it. This Lady affects to be a great moralist and has written an eloge on the character of Lord Byron. The young Ladies I suppose will soon write in praise of Don Juan. Genl Stricker entered into conversation with me after Tea and I found he had served in the Army with Col Smith and been intimate in his family—He is acquainted with all my Frederick Connections &c &c. Genl Harper has become a violent Jackson man and the old Gentleman intimated that his reputation in Europe for great military talents was probably the cause of his partiality to the Hero of New Orleans perhaps he counts upon a ray of light to be reflected through this medium or to pick up some of the Hero’s withered laurels to make himself a name with all—The old Genl said he thought as soon as Mr Carroll closed his eyes in peace the whole family would decamp to Europe the only hemisphere in which they were calculated to shine—so be it—we shall not suffer from the loss and as England is now on a peace establishment he may become an Aid to the Duke of Wellington or Major Domo to the King—Mr Rankin and  I cannot get intimate—I wonder why!! Dr W. told me friends of one of the Candidates were visiting most of the Country towns in this State with a view to get up meetings—This is probably and those who are afraid to go home and perhaps cannot do better—People who differ from their Constituents it is said must give their vote according to their principles and then resign!! probably nolens volens.—R.—Him14 Miss Lewis is a great deal better to day and my advice has been asked as to what should be written to the Mother—I told them as they would probably be able to travel in a day or two merely to state that the operation of the water had made it imprudent for them to proceed on their journey while the weather continued so damp as it was a pity to alarm their Mother now she was evidently getting well—We are preparing to return home tomorrow or rather to begin our journey as we have no decided plan until we reach Middletown where the Horses were left.—If it should not be well we shall perhaps remain a few days at Frederick or somewhere on the road—Johnson told me this morning that the pride of our good old Quaker friend had been a good deal humbled yesterday by the simplicity of one of his Sons who asked him if he could not show an Irishman who was laying a pavement how to place his bricks—The old man was weak enough to pretend that he did not understand it when the Son put the question direct by asking him if he had not formerly worked at the business and the mortified father said it was so long since he had forgotten it—These are your meek and lowly people who wear only the Garb of humility—They are good kind people but I have observed they wished to seem above their real condition but they have a charitable friend who takes care that we shall not labour under any mistake concerning them—Mr Wistar is a sort of Grandee among them for money makes the man and he is worth two hundred thousand dollars—Friend Justice told me that friend Richard was the last of the great Wistar’s a family so denominated on account of their great size—I could not help smiling when I looked at the speaker as I certainly never saw Justice so expansive before In this case it may be measured in both length and breadth and the Scale found immense—We have here a Mrs Lyons and a Mrs. Dawson already mentioned in this Olla Podrida—Mrs Dawson has come for health and is labouring under a dreadful complaint such as I never before heard of—The two sides of her body are gradually closing together and we ignoramus’s suppose it must kill her—Mrs. L. began talking politic’s yesterday and said that great endeavours were making where she lived in the neighbourhood of Mr. Gallatin to get him made Vice President—Miss Stricker immediately said that for her part if she was a man she would never give him her Vote she thought they had Countrymen enough of their own to fill the public offices without giving them to people who could not speak English—Upon which the old Lady turned sharply and said he was not going to give her vote or any body’s that belonged to her that she knew of for she liked none of them and that she did not believe he would make much of the business—It was impossible to help laughing and I only observed that he was a man of first rate talents and that those talents had been devoted to the services of this Country in preference to his own. this observation put an end to the conversation and that reminds me that it is time to close a scrawl which cannot be interesting or amusing to you—Mr. Williams of Misspi. is to be here to day—
				
					
				
				
			